 Case: 4:21-cv-00061-AGF Doc. #: 26 Filed: 09/10/21 Page: 1 of 2 PageID #: 146




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JESSE BELL,                                  )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )            No. 4:21-cv-00061-AGF
                                              )
 JEFFERSON COUNTY SHERIFF                     )
 DEPARTMENT, et al.,                          )
                                              )
               Defendants.                    )

                              MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s second motion for appointment of

counsel, (Doc. No. 23), and his motion titled “Motion For a Court Order Polygraph Test.”

(Doc. No. 24). In his second motion for appointment of counsel, Plaintiff explains that

he requires court-appointed counsel because he cannot afford to hire an attorney. In his

motion for a court ordered polygraph test, Plaintiff asks the Court to order him and all

Defendants to undergo a “polygraph test to help prove the truth on both my claims….”

Id. at 1. He further requests the Court appoint counsel.

       This Court has twice denied Plaintiff’s request for appointment of counsel because

Plaintiff demonstrated he could adequately present his claims and the factual and legal

issues in this case are not unduly complex. (Doc. Nos. 6, 22). Plaintiff has provided

information regarding his indigency, but even accepting his indigency, it still does not

appear that appointment of counsel is warranted at this time. Furthermore, the Court will

not order the parties to undergo a polygraph test. See Elston v. Pollard, No. 2:18-CV-19
 Case: 4:21-cv-00061-AGF Doc. #: 26 Filed: 09/10/21 Page: 2 of 2 PageID #: 147




RLW, 2019 WL 6050749, at *5 (E.D. Mo. Nov. 15, 2019) (denying pro se plaintiff’s

request for Court-ordered polygraph testing “because a polygraph is considered

unreliable and inadmissible”).

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s second motion for appointment of

counsel is DENIED without prejudice. (Doc. No. 23)

      IT IS FURTHER ORDERED that Plaintiff’s Motion For a Court Ordered

Polygraph Test is DENIED. (Doc. No. 24).



                                            ________________________________
                                            AUDREY G. FLEISSIG
                                            UNITED STATES DISTRICT JUDGE

Dated this 10th day of September, 2021.




                                          -2-
